UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4813



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES RILEY ALEXANDER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:92-cr-00053-2)


Submitted:   March 30, 2007                   Decided:   May 4, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Adolf, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Riley Alexander was found guilty of violating his

supervised     release     and    was    sentenced   to    sixty    months    of

imprisonment, the top of his advisory Sentencing Guidelines range.

On appeal, Alexander alleges that his sentence was erroneous.

Because   we    find     that    Alexander’s    sentence    is     not   plainly

unreasonable, United States v. Crudup, 461 F.3d 433, 437 (4th Cir.

2006) (stating review standard), we affirm.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         AFFIRMED




                                        - 2 -